Case: 15-40683      Document: 00513287326         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-40683
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 30, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

SABINO MOLINA-MORALES, also known as Gabino Molina-Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:15-CR-17


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sabino Molina-
Morales has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Molina-Morales has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Molina-Morales’s response.              We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40683    Document: 00513287326    Page: 2   Date Filed: 11/30/2015


                                No. 15-40683

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Molina-Morales’s motion for the appointment of new
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                      2